Mr. Justice Morris
delivered the opinion of the Court.
Four errors are assigned by the appellant: The first, in the admission of the testimony of the plaintiff and of Payne in regard to the unsafe character of the coupler on this car; the second, in the granting of the plaintiff’s prayers; the third, in the refusal of the defendant’s second prayer; and. the fourth, in the refusal of the the court to direct a peremptory verdict for the defendant. But these four assignments may be well reduced to three; for the defendant, although including the first instruction given on behalf of tho plaintiff *348In Ms assignment, wholly abandons it in argument; and neither in the brief nor in the oral argument is it sought to controvert the statement of the law that is set forth in that instruction; and we conceive that, under the authorities, it cannot successfully be controverted. The second instruction given on behalf of the plaintiff is practically the reverse of the proposition stated in the second prayer of the defendant, which was refused; and the giving of the former necessarily involved the refusal of the latter. Both may, therefore, be included in one assignment of error. Of these assignments in their order.
We cannot assent to the justice of the contention of the appellant, that the testimony sought to be elicited by the questions, heretofore noted, which were put to the plaintiff and to Ms witness Payne, called for expert testimony. It is not expert testimony when one is interrogated in regard to facts within his personal knowledge. Expert testimony, in the main, is matter of opinion, and not of personal knowledge of the facts tif the particular case on trial. The witnesses here were asked as to facts within their personal knowledge. The plaintiff himself was asked to say wherein the special coupling that caused his injury was unsafe, and wherein it differed from other couplings which he had used in the service of the company. So far is this from expert testimony, that it is doubtful whether expert testimony would be admissible in such a matter. And even if the testimony sought to be elicited from the plaintiff and from Payne was in the nature of expert testimony, it was plainly in regard to a matter within their personal experience. That personal experience may have been limited, and their knowledge may have been inadequate; but that is a consideration for the jury in the estimation of the value of their testimony.
Nor can we perceive • that the questions in regard to the Janney couplers have harmed the defendant. It does not seem to have been contended that the defendant was bound to use the Janney couplers on all its cars; and the court in *349its charge, which was exceedingly fair and impartial, was particular to disabuse the jury of any such idea. The questions may well have shown the capacity of the witness to testify by eliciting the extent of his knowledge in regard to couplers.
With reference to the second assignment of error, involving the question whether, in respect of the injury to his foot, the plaintiff was guilty of contributory negligence, we think that question was fairly submitted to the jury under the instruction given on behalf of the plaintiff. This instruction was as follows:
“The jury are instructed that, in determining whether the plaintiff was guilty of contributory negligence, they are to take into consideration all the circumstances of the occasion and the exigencies of the plaintiff’s position. And if the jury find from the evidence that the plaintiff’s foot was injured in the effort to save himself from falling beneath the wheels of the cars, and that he was in danger of so falling by reason of having made an involuntary or impulsive movement, such as an ordinarily prudent man might have made uuder the same circumstance, as a consequence of a painful injury to his finger, and such injury was caused, without fault on his part, by a defective or unsafe coupling apparatus, and that the railroad company was guilty of negligence, as heretofore explained, in providing or maintaining such defective apparatus, then the plaintiff was not guilty of contributory negligence.”
To the contrary of this, the instruction requested on behalf of the defendant, and which was refused, requested the court to find as matter of law, that in respect of the-injury to his foot, the plaintiff was guilty of contributory negligence. This request for instruction was as follows:
“If the jury shall find in favor of the plaintiff, then, in estimating the damages, they cannot allow or assess any damage for the injury to the plaintiff’s foot, and the estimation for damages must be confined entirely to the injury to the plaintiff’s finger.”
*350We find nothing whatever in the circumstances of the case that would justify the withdrawal of this question from the jury in the manner requested. On the contrary, there was every reason why it should have been submitted to them, as it was done. It is a case in which most reasonable people would be disposed to solve their doubts in favor of the plaintiff.
There remains the assignment of error based on the refusal of the court to direct a peremptory verdict for the defendant. And in view of what we have said of the question of the alleged contributory negligence of the plaintiff, this assignment can only be considered with reference to the question of the defendant’s negligence.
The law to govern this case would seem to have been sufficiently settled by the Supreme Court of the United States. In the case of Northern Pacific R. Co. v. Herbert, 116 U. S. 642, and in the case of Northern Pacific R. Co. v. Peterson, 162 U. S. 346, the doctrine was stated and reaffirmed that, while an employer is not responsible to a servant for injuries caused by the negligence of a fellow-servant, yet it is his duty to furnish to the servant reasonably safe tools, appliances and machinery for the accomplishment of the work necessary to be done by the servant, and that the employer may not escape liability by delegating to another the work of furnishing such safe tools, appliances and machinery.
There was testimony in the present case tending to show that the appliances furnished by the employer to the servant were not safe, and that there was negligence on the part of the employer, or on the part of those to whom it delegated the duty of inspection, in respect of those appliances. Under the authority of the cases cited, it was the duty of the court below to submit that testimony to the jury, and it would have been error to withdraw it from them.
"We find no error in the Record; and we are of opinion that the judgment appealed from should be affirmed with costs. And it is so ordered.